                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


BUFFALO FIELD CAMPAIGN,                             CV 19–165–M–DWM

              Plaintiff,

       vs.                                                  ORDER

UNITED STATES DEPARTMENT
OF THE INTERIOR, NATIONAL
PARK SERVICE,

              Defendant.


      Plaintiff Buffalo Field Campaign moves for the admission of Daniel Snyder

to practice before this Court in this case with Tim Bechtold to act as local counsel.

Mr. Snyder’s application appears to be in order.

      Accordingly, IT IS ORDERED that Plaintiff’s motion to admit Daniel

Snyder pro hac vice (Doc. 12) is GRANTED on the condition that Mr. Snyder

shall do his own work. This means that Mr. Snyder must do his own writing; sign

his own pleadings, motions, and briefs; and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.

                                          1
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Snyder, within fifteen (15) days of the date of this Order, files a notice

acknowledging his admission under the terms set forth above.

      DATED this     6th   day of April, 2020.




                                        Donald W. Molloy, District Judge
                                        United States District Court




                                          2
